DETAILED ACTION
The office action is in response to original application filed on 8-10-20. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2015/0309105 to OSTROVSKY et al. (“OSTROVSKY”) in view of US 2005/0018371 to Mladenik et al. (“Mladenik”). 
Regarding claim 1, OSTROVSKY discloses a current sensing system (abstract, sensing coil configured to sense a differential current) comprising: a relay having (fig. 2, relay 206) (i) a coil (current detection device 212 detects current flowing through one or both of conductors 202/204) and (ii) a latch (fig. 1, Electromechanical Switching Component 145) that is capable of connecting to a power source (fig. 1, 105, 110) via an input of the latch (two arrows to # 145) and to an electrical load via an output of the latch (115, 120 to load), wherein the latch is configured to provide a current to the electrical load (electromechanical switching component 145 to connect load side connectors 115/120 When a fault is not detected) from the power source; a load conductor (side connectors 115/120) that is connected to the output of the latch and a power input of the electrical load (fault detection circuit 140 monitors line side conductors 105/110 to detect faults on load side conductors 115/ 120), wherein the current provided by the latch is carried via the load conductor, wherein the load conductor is located in proximity to the coil (figs. 1-2), such that the current carried via the load conductor induces; and an integrator sub-circuit (circuit 214 compares the coil sensed voltage (VFB) to a reference voltage (VREF) and that makes the capacitors between 214 and coils 212 the "integrator circuit". These capacitors are connected to the coil "input" (right side of 212B) and "output" (left side of 212A)) that has a first connection (206A, 206B) to an output of the coil and a second connection to an input of the coil (fig. 2, 202, 204), wherein the coil is configured for an activation state (para; 0013, lines 12-14, electronic switch component activates and latches, the activation causing the connection device to electrically disconnect the line side conductors from the load side conductors), in which, responsive to an activation signal received by the coil (para; 0043, lines 22-24, propriate voltage, current, frequency ( or other signal property) that indicates an active state of the signal), the latch transitions between an open state and a closed state (para; 0057, lines 20-24, keeps the contacts of electromechanical switching component 145 open, and so that a successful manually-initiated self-test allows the contacts of electromechanical switching component 145 to close when reset button 125 is released), wherein the coil is further configured for a sensing state, in which the latch is closed and in which the current is provided to the electrical load via the latch and via the load conductor, wherein during the sensing state, the integrator sub-circuit provides a load sense signal based on a comparison of (para; 0022, lines 11-15, sensing coil configured to sense a differential current between the phase conductive path and the neutral conductive path, and a comparator-type fault detection IC that compares the differential current to a threshold) (i) the sense voltage received via the first connection of the integrator sub-circuit (para; 0013, lines 4-9, resistor may be positioned between the fault detection circuit and the trigger circuit; and the processor monitors a voltage across the resistor during a simulated fault and determines from an amplitude of the voltage whether the value of a resistance of the resistor is within acceptable limits.) and (ii) a reference voltage (Circuit 214 compares the coil sensed voltage (VFB) to a reference voltage (VREF)) received via the second connection of the integrator sub-circuit.
But, OSTROVSKY does not discloses a sense voltage in the coil 
However, Mladenik discloses a sense voltage in the coil (para; 0033, lines 14-17, sensor circuitry 112 that is arranged in a physical relationship to power-in conductors 114 to sense signal characteristics of the power signal(s) carried by power-in conductors 114)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify OSTROVSKY by adding     sense signal characteristics of the voltage as part of its configuration as taught by Mladenik, in order to circuitry configured to operate to automatically can generate a response such as to switch a power control relay or the like to the open position to instantly remove power.
Regarding claim 2, OSTROVSKY discloses the integrator sub-circuit includes an operational amplifier ("op-amp") (para; 0110, GFCI chip amplifier at the fault level between 4 and 6 mA, the GFCI chip may detect a fault and generate a trigger pulse at a first half-cycle), the op-amp being configured to receive the sense voltage via an inverting input and to receive the reference voltage via a reference input (circuit 214 compares the coil sensed voltage (VFB) to a reference voltage (VREF) and that makes the capacitors between 214 and coils 212 the "integrator circuit". These capacitors are connected to the coil "input" (right side of 212B) and "output" (left side of 212A)).
Regarding claim 3, OSTROVSKY discloses during the activation state of the coil, the integrator sub-circuit modifies the load sense signal to indicate that load sense information is not available (para; 0115, lines 10-13, GFCI further includes a reset lockout to prevent return from a reset, such as to prevent power supply to the load under certain conditions (e.g., the GFCI cannot respond to a ground fault)).
Regarding claim 4, OSTROVSKY discloses all the claim limitation as set forth in the rejection of claims above.
But, OSTROVSKY does not discloses an analog-to-digital Convertor, wherein the analog-to-digital convertor provides a digital load sense signal that is based on the load sense signal.
However, Mladenik discloses an analog-to-digital Convertor (para; 0036, lines 2-3, analog-to-digital converters), wherein the analog-to-digital convertor provides a digital load sense signal that is based on the load sense signal (para; 0035).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify OSTROVSKY by adding     analog-to-digital convertor as part of its configuration as taught by Mladenik, in order to convert analog signals to digital for use in digital signal processing circuitry and digital signal processing circuitry arranged to detect faults.
Regarding claim 5, OSTROVSKY discloses a microcontroller (para; 0084, lines 4-5, Other processors may alternatively be used, including microcontrollers), wherein the microcontroller is configured to determine, based on the load sense signal (para; 0022, comparator-type fault detection IC that compares the differential current to a threshold), a level of the current (para; 0008, lines 1-4, processor may selectively control the fault simulation circuit to cause the first current imbalance, such as by diverting an amount of current, starting at a predetermined time after the beginning of the first power half-cycle) provided to the electrical load.
Regarding claim 6, OSTROVSKY discloses the microcontroller is further configured to provide an indicator signal (para; 0011, lines 8-9, fault detection circuit includes a sensing coil configured to sense a differential current between two line side conductors) based on the determined level of the current provided to the electrical load.
Regarding claim 7, OSTROVSKY discloses a voltage divider sub-circuit (R11, R10), wherein the reference voltage is provided to the input of the coil via an output of the voltage divider sub-circuit (fig. 2).
Regarding claim 8, OSTROVSKY discloses the load conductor includes a sensing loop (fig. 2, coil loops) that is arranged to encircle the relay in proximity to the coil.
Regarding claim 9, OSTROVSKY discloses a relay (fig. 2, relay 206) having (i) a coil (current detection device 212 detects current flowing through one or both of conductors 202/204) and (ii) a latch (fig. 1, Electromechanical Switching Component 145) that is capable of connecting to a power source (fig. 1, 105, 110) via an input of the latch (two arrows to # 145) and to an electrical load via an output of the latch (115, 120 to load), wherein the latch is configured to provide a current to the electrical load (para; 0082, lines 9-11, side conductors 202/ 204, and the induced current is measured by an integrated circuit 214) from the power source; a load conductor (side connectors 115/120) that is connected to the latch and located in proximity to the coil, such that a current provided by the latch is carried via the load conductor, wherein the current carried via the load conductor induces; and a current indication (para; 0111) module having a load sense input (which may be detected by processor 220 by the voltage at input 232) that is connected to an output (output 216) of the coil (fig. 2, 206A, 206B), wherein during an activation state (para; 0013, lines 12-14, electronic switch component activates and latches, the activation causing the connection device to electrically disconnect the line side conductors from the load side conductors), the relay activates the latch responsive to an activation signal (para; 0043, lines 22-24, propriate voltage, current, frequency ( or other signal property) received by the coil, such that the latch transitions between an open state and a closed state (para; 0057, lines 20-24, keeps the contacts of electromechanical switching component 145 open, and so that a successful manually-initiated self-test allows the contacts of electromechanical switching component 145 to close when reset button 125 is released), wherein during a sensing state, the current indication module (para; 0003, lines 9-13, sensing coil configured to sense a differential current between the phase conductive path and the neutral conductive path, and further includes a comparator-type fault detection integrated circuit that compares the differential current to a threshold): i) receives, via the load sense input, a load sense signal based on the sense voltage induced in the coil, and ii) determines, based on the load sense signal para; 0022, comparator-type fault detection IC that compares the differential current to a threshold), a level of the current (para; 0008, lines 1-4, processor may selectively control the fault simulation circuit to cause the first current imbalance, such as by diverting an amount of current, starting at a predetermined time after the beginning of the first power half-cycle) received by the electrical load.
But, OSTROVSKY does not discloses a sense voltage in the coil 
However, Mladenik discloses a sense voltage in the coil (para; 0033, lines 14-17, sensor circuitry 112 that is arranged in a physical relationship to power-in conductors 114 to sense signal characteristics of the power signal(s) carried by power-in conductors 114)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify OSTROVSKY by adding     sense signal characteristics of the voltage as part of its configuration as taught by Mladenik, in order to circuitry configured to operate to automatically can generate a response such as to switch a power control relay or the like to the open position to instantly remove power.
Regarding claim 10, OSTROVSKY discloses the load conductor is connected to the latch via the input of the latch, wherein the load conductor is connected to the power source and the input of the latch (fig. 1, Electromechanical Switching Component 145).
Regarding claim 11, OSTROVSKY discloses the load conductor is connected to the latch via the output of the latch, wherein the load conductor is connected to the electrical load and the output of the latch (fig. 1, Electromechanical Switching Component 145).
Regarding claim 12, OSTROVSKY discloses an integrator sub-circuit (circuit 214 compares the coil sensed voltage (VFB) to a reference voltage (VREF) and that makes the capacitors between 214 and coils 212 the "integrator circuit". These capacitors are connected to the coil "input" (right side of 212B) and "output" (left side of 212A)) having a first connection (206A, 206B) to an output of the coil and a second connection to an input of the coil (fig. 2, 202, 204), wherein the load sense signal is based on a comparison (para; 0022, lines 11-15, sensing coil configured to sense a differential current between the phase conductive path and the neutral conductive path, and a comparator-type fault detection IC that compares the differential current to a threshold) of (i) the sense voltage received via the first connection of the integrator sub-circuit and (ii) a reference voltage received via the second connection of the integrator sub-circuit, wherein the current indication module receives the load sense signal via an output of the integrator sub-circuit (circuit 214 compares the coil sensed voltage (VFB) to a reference voltage (VREF) and that makes the capacitors between 214 and coils 212 the "integrator circuit". These capacitors are connected to the coil "input" (right side of 212B) and "output" (left side of 212A)).
Regarding claim 13, OSTROVSKY discloses during the activation state: the integrator sub-circuit modifies the load sense signal to indicate that load sense information is not available (para; 0115, lines 10-13, GFCI further includes a reset lockout to prevent return from a reset, such as to prevent power supply to the load under certain conditions (e.g., the GFCI cannot respond to a ground fault)); and the current indication module: i) receives the modified load sense signal via the output of the integrator sub-circuit (para; 0117, lines 6-9, many modifications may be made to adapt a particular situation, material, composition of matter, method, operation or operations, to the objective, spirit and scope of the disclosure.), and ii) responsive to receiving the modified load sense signal, modifies an indicator signal (para; 0011, lines 8-9, fault detection circuit includes a sensing coil configured to sense a differential current between two line side conductors) indicating the determined level of the current received by the electrical load.
Regarding claim 14, OSTROVSKY discloses a voltage divider sub-circuit (R11, R10), wherein the reference voltage is provided to the input of the coil (212A, 212B) via an output of the voltage divider sub-circuit (fig. 2).
Regarding claim 15, OSTROVSKY discloses all the claim limitation as set forth in the rejection of claims above.
But, OSTROVSKY does not discloses an analog-to-digital convertor, wherein the analog-to-digital convertor provides a digital load sense signal that is based on the load sense signal.
However, Mladenik discloses an analog-to-digital convertor, wherein the analog-to-digital convertor (para; 0036, lines 2-3, analog-to-digital converters) provides a digital load sense signal that is based on the load sense signal (para; 0035).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify OSTROVSKY by adding     analog-to-digital convertor as part of its configuration as taught by Mladenik, in order to convert analog signals to digital for use in digital signal processing circuitry and digital signal processing circuitry arranged to detect faults.
Regarding claim 16, OSTROVSKY discloses all the claim limitation as set forth in the rejection of claims above.
But, OSTROVSKY does not discloses the analog-to-digital convertor is included in the current indication module, such that the load sense signal is provided to the analog-to-digital convertor via the load sense input.
However, Mladenik discloses the analog-to-digital convertor is included in the current indication module (sensor circuitry 24 can, for example, include three current sense transformers), such that the load sense signal is provided to the analog-to-digital convertor via the load sense input (para; 0036, lines 2-3, analog-to-digital converters).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify OSTROVSKY by adding     analog-to-digital convertor as part of its configuration as taught by Mladenik, in order to convert analog signals to digital for use in digital signal processing circuitry and digital signal processing circuitry arranged to detect faults.
Regarding claim 17, OSTROVSKY discloses during the activation state, the activation signal received by the coil is provided by the current indication module (para; 0011, lines 8-9, fault detection circuit includes a sensing coil configured to sense a differential current between two line side conductors).
Regarding claim 18, OSTROVSKY discloses the current indication module is configured to, responsive to the determined level of the current received by the electrical load (para; 0011, lines 8-12, fault detection circuit includes a sensing coil configured to sense a differential current between two line side conductors and a comparator-type fault detection integrated circuit that compares the differential current to a threshold), provide an additional activation signal to the relay (para; 0077, lines 5-8, line side neutral conductor 202 connects to relay 206 at electrical contact 206A, and line side phase conductor 204 connects to relay 206 at electrical contact 206B), wherein, responsive to the additional activation signal, the relay activates the latch such that the latch transitions from the closed state to the open state (para; 0081, lines 1-6, Relay 206 is controlled by way of a solenoid. When sufficient current flows through the solenoid coil, an electromechanical mechanism forces the contacts of relay 206 apart, thereby opening the electrical connection between points 206A and 206C and the electrical connection between points 206B and 206D).
Regarding claim 19, OSTROVSKY discloses a method of sensing current, the method comprising: receiving, via a load sense input (which may be detected by processor 220 by the voltage at input 232) (which may be detected by processor 220 by the voltage at input 232), a load sense signal (para; 0022, lines 11-15, sensing coil configured to sense a differential current between the phase conductive path and the neutral conductive path, and a comparator-type fault detection IC that compares the differential current to a thresh old) indicating of a relay (fig. 2, relay 206), wherein the sense voltage is induced by a current carried via a load conductor (side connectors 115/120) connected to a latch (fig. 1, Electromechanical Switching Component 145) of the relay, the current provided to an electrical load (115, 120) via the load conductor; determining, based on the load sense signal para; 0022, comparator-type fault detection IC that compares the differential current to a threshold), a level of the current (para; 0008, lines 1-4, processor may selectively control the fault simulation circuit to cause the first current imbalance, such as by diverting an amount of current, starting at a predetermined time after the beginning of the first power half-cycle) provided to the electrical load; and providing an indicator signal (para; 0011, lines 8-9, fault detection circuit includes a sensing coil configured to sense a differential current between two line side conductors) based on the determined level of the current provided to the electrical load.
But, OSTROVSKY does not discloses a sense voltage induced in a coil 
However, Mladenik discloses a sense voltage induced in a coil (para; 0033, lines 14-17, sensor circuitry 112 that is arranged in a physical relationship to power-in conductors 114 to sense signal characteristics of the power signal(s) carried by power-in conductors 114)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify OSTROVSKY by adding     sense signal characteristics of the voltage as part of its configuration as taught by Mladenik, in order to circuitry configured to operate to automatically can generate a response such as to switch a power control relay or the like to the open position to instantly remove power.
Regarding claim 20, OSTROVSKY discloses providing, to the coil of the relay, an activation signal (para; 0043, lines 22-24, propriate voltage, current, frequency ( or other signal property) causing the relay to activate the latch, such that the latch transitions between an open state and a closed state (para; 0083, lines 10-13, When SCR 218 is conducting current, the voltage at anode 218A decreases, causing sufficient current to flow through solenoid coil L1 to open the electrical contacts of relay 206).
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bodo et al. US 8,975,787 B2- An appliance's control and sensing circuit selectively applies AC electrical power to a load. The circuit includes a relay having contacts connected in series between an AC power source and the load. When energized, the relay's electromagnetic coil changes the contacts to supplying electrical power to the load or conversely. The control and sensing circuit measures AC voltage induced in the coil by an alternating magnetic field produced by AC electrical current supplied to the load through the relay's contacts. A microcontroller included in the control and sensing circuit: measures the AC voltage produced by the coil compensates the measured voltage for inductive coupling between the AC current flowing through the contacts and the coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836